ORDER

PER CURIAM:
AND NOW, this 20th day of November, 1995, upon consideration of petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari, and the Commonwealth’s representation that it takes no position on this application, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petition for writ of certiorari from this Court’s ruling in Commonwealth v. Lee, 541 Pa. 260, 662 A.2d 645 (1995), or, if his writ of certiorari is granted on this ease, until the United States Supreme Court issues a ruling following argument on the merits.